Citation Nr: 1823824	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-33 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a respiratory disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2010 to August 2011; 4 weeks of active service in 2009; and active service from September 2001 to February 2002.  The Veteran has also served at intervening periods in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City Utah.

In May 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.


FINDING OF FACT

The Veteran, a Persian Gulf Veteran, has a chronic respiratory disability that cannot be attributed to a known clinical diagnosis.


CONCLUSION OF LAW

A respiratory disability is considered to have been incurred in the Veteran's Persian Gulf War service.  38 U.S.C. § 1117 (2101);  38 C.F.R. §§ 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Recharacterization of Issue

The Board has recharacterized the issue of entitlement to service connection for exercise induced asthma as entitlement to service connection of a respiratory disability.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, even though the AOJ adjudicated the issue as entitlement to service connection for exercise induced asthma, the Board finds that the symptoms articulated by the Veteran in the evidence of report supports recharactization as entitlement to service connection for a respiratory disability

The Board notes here that the Veteran's respiratory disability has been alternatively characterized as exercise induced asthma, chronic cough, and a respiratory disability of unknown etiology akin to the symptomatology of exercise induced asthma.  To add clarity, the Board frames this as respiratory disability.

Service Connection

The Veteran contends that he incurred exercise induced asthma in active service.  Alternatively, he contends that incurred an undiagnosed illness manifested by signs and symptoms of a respiratory illness.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). 

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For Veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established for a qualifying chronic disability that cannot be attributed to a known clinical diagnosis, specifically for an undiagnosed illness.  See 38 U.S.C.§ 1117 (2012);  38 C.F.R. § 3.317 (2017).  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which functions affected, anatomical localization, or symptomatology are similar. 
38 C.F.R. § 3.317(a)(2-5) (2017). 

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, signs or symptoms involving fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b) (2017). 

Among the requirements for service connection for a disability due to an undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317 (a)(1)(ii) (2017).  There must be no affirmative evidence that the disability was not incurred during military service in the Southwest theater of operations. 
See 38 C.F.R. § 3.317(a)(7) (2017).  In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C. § 1110 is nevertheless warranted.  See Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA will consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to a determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012);  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered. The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Evidence and Analysis

A review of the Veteran's service treatment records from September 2001 to February 2002 reveals an October 2001 screening note of acute medical care.  The Veteran presented with a chief complaint of cold, influenza, and sore throat.  An examiner reported that he was not coughing up rusty or blood-streaked sputum or thick sputum with each cough.  Also, nasal discharge was neither green nor emanating a foul odor.  The examiner noted the presence of crusting and a wet film on the Veteran's eyelashes.

A September 2005 reported that the Veteran's general health was very good, noting the only problem of dry ears.  In an October 2005 health assessment, the Veteran indicated that he was sometimes exposed to burning trash or feces; vehicle or truck fumed; solvents; and sand/dust during deployment.  He further reported that his health was good and he did not have any exposure concerns; however, he did report that he had medical or dental problems that developed during the deployment.  He did not describe the symptoms associated with these problems.

In a February 2006, cardiovascular risk assessment, the Veteran reported that he experienced shortness of breath when he exercised.  A report of medical examination from the same month, the Veteran responded affirmatively to wheezing or problems wheezing and other problems related to exercise, weather or pollen.  However, he stated that he was currently in good health.  An examiner opined that the Veteran's breathing problem coincided with long-distance running, noting that it was indicative of exercise intolerance.  Furthermore, the examiner stated that the indication of wheezing was not actual wheezing rather breath with running.

In a February 2006 retention examination, the Veteran reported that his sinuses, lungs and chest were normal.  The Veteran did note that he was obese.  Moreover, this examination provided the absence of heart or chest pain; sinus disease; and asthma or hay fever.

A June 2007 notation reported a small infection in the back of the Veteran's mouth.

In a June 2011 assessment, the Veteran reported that he did not have a cough that lasted more than three weeks and had experience no problem breathing.  The assessment indicated that the Veteran had minimal risk for tuberculosis.  In the assessment, the Veteran expressed concern about exposure to sand and dust.  There were no reports of known allergies.  The Veteran reported an occurrence of bronchitis and throat trouble in December 2007.  The Veteran also took note of an occurrence of bronchitis was he was 10 years old.  Otherwise, the Veteran reported that he was currently in good health

In September 2013, the Veteran was afforded VA Gulf War examination.  The examiner reviewed the claims file, considered the Veteran's accounts of his medical history, and performed an assessment.  The examiner opined that there were not any diagnosed illnesses for which no etiology was established.  The Veteran's pulmonary function testing (PRT) results were normal in 2013.  Likewise, the examiner indicated that there were neither additional symptoms nor indices of functional impact for an either an undiagnosed illness or a diagnosed medically unexplained chronic multisymptom illness.  The examiner opined that the Veteran had a current complaint of chronic cough which was still in the process of evaluation as to etiology.  However, according to the examiner, the Veteran's primary care provider (PCP) speculated that the Veteran has exercise induced asthma.  Moreover, the Veteran indicated that he was scheduling an appointment with a specialist to establish a definitive diagnosis regarding his symptoms, which did not represent any disability pattern.

A review of 2013 VA treatment records show that the Veteran noted that he had no family history of asthma.  In May 2013, an examiner noted that the Veteran did not have a productive cough; any known wheezing; or allergy issues.  Imaging of the Veteran's lungs yielded normal results; specifically, there was no evidence of on-going asthma.  However, according to a clinician, exercise induced asthma could not be ruled out.  The Veteran sought consultation as to inhalators.  Notes reported that he used Albuterol before exercising.  The Veteran also requested that an "asthma test" be performed.  As to the Veteran's use of the inhaler, an examiner opined that he used it as need, notably when he starts coughing.

In a June 2013 VA addendum record, a clinician noted that the Veteran's spirometry was normal; she also noted that single breath gas dilution total lung capacity was normal.  However, when corrected for hemoglobin and carboxyhemoglobin, diffusing capacity was reduced mildly.  Lastly, she opined that the Veteran's arterial blood gases on room air revealed normal acid to base status, ventilation, and oxygenation.

In October 2013, a VA examiner reported that while the Veteran's lungs were normal, without changes consistent with asthma, his use of Albuterol to relieve coughing could be used to diagnose mild asthma-most likely of the exercise induced type.

In a May 2014 VA treatment record, a clinician reported that the Veteran's cough had improved "much" on Albuterol.  This clinician further opined that the Veteran used Albuterol once or twice most days, and some days not at all.  The Veteran did use it before exercising,  While there was no wheezing, there was a dry cough.  Hematemesis was not present.  The Veteran stated that when he used Albuterol, he felt better immediately and the cough resolved.

In his September 2014 substantive appeal (VA FORM 9), the Veteran wrote that he did not realize that he had a cough problem until about a month after he returned from Iraq.  He stated that he randomly started coughing in a way which resembles a smoker's hack.  He indicated that he was not sure if his cough was caused by burn pits or sand storms, regardless it caused discomfort.  He also indicated that his chest x-ray appeared normal and he had a coughing fit during a breathing test.  He also noted that an inhaler helped to make his cough less severe.  He articulated that he simply did not know whether he had asthma or some other disease; he emphasized that his knowledge concerning his chronic cough was limited to the use of an inhaler.

In October 2014, the Veteran's representative submitted a statement in lieu of VA FORM 646.  After discussing applicable service connection rule and regulations, she opined that the Veteran maintains entitlement to service connection for exercise induced asthma, underscoring that the medical evidence of record supported his contention.

In a February 2015 VA mental health note, a clinician reported that the Veteran used an inhaler for his asthma and lungs

2014 and 2015 VA treatment records include clinical notations as to improvement of the Veteran's cough with the use of Symbicort.

At the May 2015 videoconference hearing, the Veteran's representative testified that the Veteran first experienced chronic cough after he returned from the Persian Gulf.  The Veteran testified as to the severity of his coughing bouts; his use of an inhaler; and the impression of exercise induced asthma that had received.  The Veteran's spouse stated that she first took notice of the Veteran's cough when he returned in July 2011, noting that it has worsened over time.

In February 2016, an examiner reported that the Veteran reported that his cough spells lasted for a few minutes, having onset in July 2011 when he returned from deployment.  The Veteran reported that his symptoms mirrored those of a deep smoker's hack.  This examiner noted that the Veteran reported that he was recently seen at a state medical center for a workup with chest x-ray, and evaluation for infectious process on bronchial lavage.  Other records from the same period  provided an assessment of obesity and presumed asthma.  As to pulmonary problems, an examiner opined that chronic cough was presumed asthma, likely sleep apnea

In the follow-up to the workup, a clinician opined that the cause of the chronic cough remained unclear.  Test results and vital signs were unremarkable.  The Veteran was prescribed Augmentin.  This clinician opined that PFT and the fact that the Veteran is a lifetime non-smoker made an impression of asthma or chronic obstructive pulmonary disease (COPD) less likely.

In a March 2016 report of general information (VA FORM 27-0820), a VA representative noted that he called the Veteran to clarify whether his claim was that of a Gulf War Veteran with an undiagnosed illness.  The Veteran stated that he was claiming chronic cough due to serving in the Gulf War.  He also reported that he did not have asthma.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for respiratory disorder is warranted.  The Veteran's respiratory disorder was not diagnosed during service.  However, there is a relatively equal balance of evidence for and against a service-related origin for his symptoms.  While evidence of record discussed and entered a diagnosis or "suspected diagnosis" of exercise induced asthma, there must be characteristic manifestations sufficient to identify the disease entity.  To this issue, the Board finds the most probative evidence of record to be the 2013 VA treatment records.  The Board finds the normal lung imaging, PFT, a finding as to a lack of evidence of on-going asthma, and normal results of lung capacity testing to be of significant probative value as to the issue of whether an underlying pathology for the reported respiratory disability, exists.  Specifically, the Board finds this objective testing to be more probative than the medical assertions that included a diagnosis of exercise induced asthma, but which were unsupported by imaging or PFT.

While the Board finds that the most probative evidence of record does not establish an underlying pathology for the reported respiratory disability, the Veteran is competent to report that he has experienced respiratory symptoms, such as chronic coughing.  Moreover, the Board finds the Veteran's statements and testimony credible.

As discussed above, for Persian Gulf Veterans, such as the Veteran in this case, service connection may be established for a qualifying chronic disability. 38 C.F.R. § 3.317 (2017) states that a qualifying chronic disability "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.:  The Board's finding that the evidence of record does not establish an underlying pathology for the reported respiratory disability, is essentially a finding that such reported symptomatology cannot be attributed to any known clinical diagnosis.  The Board's finding that the Veteran has competently and credibly reported experiencing respiratory symptoms, such as chronic coughing, is evidence of the "objective indications of a qualifying chronic disability" required pursuant to 38 C.F.R. § 3.317 (2017).  In this regard, lay persons are competent to report manifestations of undiagnosed illness that are capable of lay observation and "[o]bjective medical evidence is not required for an award of service connection under" the provisions of 38 U.S.C. § 1117 (2012).  See Gutierrez v. Principi, 19 Vet. App. 1 

The Board accordingly finds that the Veteran, a Persian Gulf Veteran, has a chronic respiratory disability that cannot be attributed to a known clinical diagnosis and concludes that a respiratory disability is considered to have been incurred in the Veteran's Persian Gulf War service.  38 U.S.C. §§ 1110, 1117 (2012);  38 C.F.R. §§ 3.303, 3.317 (2017).  As such, the Veteran's claim is therefore granted.




ORDER

Entitlement to service connection for a respiratory disability is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


